        Case 1:20-cv-00600-CL      Document 26     Filed 09/16/21   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                MEDFORD DIVISION



THE NATIONAL GRANGE OF THE,                                Case No. 1:20-cv-00600-CL
ORDER OF PATRONS OF                                                          ORDER
HUSBANDRY,

             Plaintiff,

      vs.

THE HEMP GRANGE and THOMAS
DUBIEL,

             Defendants.


AIKEN, District Judge:

      Magistrate Judge Mark D. Clarke filed his Findings and Recommendation

(“F&R”) (doc. 23) on August 23, 2021. The matter is now before me. See 28 U.S.C. §

636(b); Fed. R. Civ. P. 72. No objections have been timely filed. Although this relieves

me of my obligation to perform a de novo review, I retain the obligation to “make an

informed, final determination.” Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452,

454 (9th Cir. 1983), overruled on other grounds, United States v. Reyna-Tapia, 328

F.3d 1114, 1121–22 (9th Cir. 2003) (en banc). The Magistrates Act does not specify a



Page 1 – ORDER
         Case 1:20-cv-00600-CL     Document 26      Filed 09/16/21   Page 2 of 2




standard of review in cases where no objections are filed. Ray v. Astrue, 2012 WL

1598239, *1 (D. Or. May 7, 2012). Following the recommendation of the Rules

Advisory Committee, I review the F&R for “clear error on the face of the record[.]”

Fed. R. Civ. P. 72 advisory committee’s note (1983) (citing Campbell v. United States

District Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States v. Vonn, 535

U.S. 55, 64 n.6 (2002) (stating that, “[i]n the absence of a clear legislative mandate,

the Advisory Committee Notes provide a reliable source of insight into the meaning

of” a federal rule). Having reviewed the file of this case, I find no clear error.


       THEREFORE, IT IS HEREBY ORDERED that I ADOPT Judge Clarke’s F&R

(doc. 23).


                   16th day of September 2021.
       Dated this _____




                                     /s/Ann Aiken
                              __________________________
                                     Ann Aiken
                             United States District Judge




Page 2 – ORDER
